944 So.2d 397 (2006)
Michael A. WILBON, Appellant,
v.
STATE of Florida, Appellee.
No. 4D06-2547.
District Court of Appeal of Florida, Fourth District.
July 26, 2006.
Order Denying Rehearing and Rehearing and Certifying Conflict December 13, 2006.
Michael A. Wilbon, Jasper, pro se.
No appearance required for appellee.
Order Denying Rehearing and Rehearing En Banc and Certifying Conflict December 13, 2006.
PER CURIAM.
Wilbon appeals the denial of his unsworn rule 3.800(a) motion to correct illegal sentence which claims a discrepancy between the written sentence and oral pronouncement. We affirm the denial, but without prejudice to Wilbon seeking relief pursuant to rule 3.850, if time allows. See Covell v. State, 891 So.2d 1132 (Fla. 4th DCA 2005); Campbell v. State, 718 So.2d 886 (Fla. 4th DCA 1998).
WARNER, POLEN and MAY, JJ., concur.

ON MOTION FOR REHEARING
PER CURIAM.
We deny rehearing and rehearing en banc. However, we certify conflict with Berthiaume v. State, 864 So.2d 1257 (Fla. 5th DCA 2004) and Fitzpatrick v. State, 863 So.2d 462 (Fla. 1st DCA 2004).
WARNER, POLEN and MAY, JJ., concur.